Exhibit 99.1 For Immediate Release RRSAT REPORTS SECOND QUARTER 2012 REVENUES SEQUENTIAL REVENUE IMPROVEMENT WITH GROSS & OPERATING MARGINS AT 2 YEAR HIGHS 2012 Second Quarter Highlights § Revenues totaled $28.1 million, representing 2.2% sequential growth; § Gross margin at 23.8% and operating margin of 8.8%, at the highest level since Q2 of 2010; § Adjusted EBITDA of $4.8 million, representing 13.1% sequential growth; § Operating cash flow, net of capital expenditures, of $3.7 million; ended the quarter with $34.2 million in cash and equivalents; § Backlog as of June 30, 2012 at $193 million. § Third quarter revenue guidance of $28.2 - $29.2 million § Board of Directors declared a cash dividend of $1.7 million or $0.10 per share Airport City Business Park, Israel – August 9, 2012 – RRsat Global Communications Network Ltd. (NASDAQ: RRST), a leading provider of comprehensive content management and global distribution services to the television and radio broadcasting industries, today announced its financial results for the quarter ended June 30, 2012. Second Quarter 2012 Results Revenues in the second quarter of 2012 totaled $28.1 million, compared with $28.5 million in the second quarter of 2011 and a sequential increase of 2.2% compared with $27.5 million in the previous quarter.The strengthening of the US Dollar versus the Euro during the 12 months period ended June 2012 had a negative impact of approximately $1 million to the Company’s revenue in the quarter compared to the second quarter of 2011. Gross profit in the second quarter of 2012totaled $6.7 million, compared with $6.6 million in the second quarter of 2011 and $6.1 million in the previous quarter. Gross margin in the second quarter of 2012was 23.8%, compared with 23.0% in the second quarter of 2011 and 22.3% in the previous quarter. Operating income for the second quarter of 2012 totaled $2.5 million, compared with $2.5 million in the second quarter of 2011 and $2.0 million in the previous quarter. Operating margin in the second quarter of 2012 was 8.8%, compared with 8.7% in the second quarter of 2011 and 7.1% in the previous quarter. Net income on a GAAP basis for the second quarter of 2012 was $1.1 million, compared with $2.1 million in the second quarter of 2011 and $2.3 million in the previous quarter.Net income per share on a fully diluted basis under GAAP for the second quarter of 2012 was $0.07, compared with $0.12 in the second quarter of 2011 and $0.13 in the previous quarter. Net income was negatively affected by the strengthening of the US Dollar versus the Euro and Israeli shekel which increased financial expenses and income tax during the second quarter. Adjusted net income totaled $1.5 million for the second quarter of 2012, compared with $2.3 million in the second quarter of 2011 and $1.9 million in the previous quarter. Adjusted net income per share on a fully diluted basis totaled $0.08 in the second quarter of 2012, compared with $0.13 in the second quarter of 2011 and $0.11 in the previous quarter. Adjusted net income was negatively affected by the strengthening of the US Dollar versus the Euro and Israeli shekel which increased financial expenses and income tax during the second quarter. Adjusted EBITDA for the second quarter of 2012 totaled $4.8 million, compared with $4.5 millionin the second quarter of 2011 and $4.2 million in the previous quarter. Cash, cash equivalents and marketable securities as of June 30, 2012 totaled $34.2 million compared with $34.4 million as of March 31, 2012. The change in cash position during the quarter was mainly attributable to a positive operating cash flow of $4.6 million, capital expenditure of $0.9 million and a dividend payment to shareholders of $4.0 million. Backlog of signed agreements, as of June 30, 2012, totaled $193 million, compared with a backlog of $194 million at the end of the previous quarter.Exchange rates changes in the second quarter had a negative impact of $3 million on the backlog level. Guidance Guidance for the third quarter of 2012 calls for sequential revenue growth, with revenues coming in the range of $28.2 - $29.2 million. For the full year of 2012, revenues are expected to be in the range of $112 - $115 million. Management expects similar gross margin in the third quarter. Dividend Distribution On August 8, 2012, the Board of Directors declared a cash dividend in the amount of $0.10 per ordinary share, and in the aggregate, approximately $1.7 million. The dividend will be payable on September 5, 2012 to all of the Company's shareholders of record at the end of the trading day on the NASDAQ on August 20, 2012. In accordance with Israeli tax law, the Company will withhold 25% of the dividend amount payable to each shareholder at source, subject to applicable exemptions. The Company's dividend policy is described in detail in its most recent Annual Report on Form 20-F for the year ended December 31, 2011. Management Comment Shlomo Shamir, Chairman of RRsat commented,“The second quarter showed improvement in many parameters, particularly in the margins which reached their highest levels in two years. We met our top line targets in the quarter and we grew our revenues sequentially, despite significant negative currency effects. Most significantly our capital expenditures have substantially declined compared with last year. This has had a very positive impact and has allowed us to generate almost $10 million in free cash flow in the past 9 months since our major infrastructure investments ended. Given our strong backlog, we maintain good visibility into the coming quarters even against the background of a weaker global economy. Finally, after the close of the second quarter, we welcomed Avi Cohen to RRsat as the new CEO, replacing David Rivel. I very much look forward to Avi’s contributions in the coming quarters and I would like to thank David for leading RRsat’s growth and development over the many years.” 2 Avi Cohen, CEO of RRsat commented, "I am privileged to join RRsat and impressed by the people, technical capabilities and state-of-the-art infrastructure. While there are always business challenges, I believe RRsat is in a strong position to leverage its infrastructure to capture and develop new business. I look forward to working with this talented team, at a company with such potential.” Conference Call Information Conference call scheduled later today, August 9, 2012 at 9:00 am ET (4:00 pm Israel time).On the call, Shlomo Shamir, Chairman of the Board, Avi Cohen, CEO, Itzhak Zion, CFO, and Lior Rival, VP Sales and Marketing, will review and discuss the results and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers.Please begin placing your calls at least 10 minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1-888-281-1167 UK Dial-in Number: 0-800-917-9141 Israel Dial-in Number: 03-918-0644 International Dial-in Number: +972-3-918-0644 at 9:00 am Eastern Time; 6:00 am Pacific Time; 2:00 pm UK Time; 4:00 pm Israel Time Replay A replay of the call will be available from the day after the call. A link to the replay will be accessible from RRsat’s website at www.rrsat.com . In addition, a telephone replay will be available for two days following the call. To access the telephone replay dial one of the following numbers: 1-888-295-2634 (US) and +972 3-925-5921 (International). Use of Non-GAAP Financial Measures In addition to the GAAP results included in this press release, RRsat has also included non-GAAP measurements of results. RRsat uses three financial measures, adjusted net income, adjusted net income per share and adjusted EBITDA, which are non-GAAP financial measures. RRsat believes that these non-GAAP financial measures are principal indicators of the operating and financial performance of its business. We have provided these non-GAAP measurements to help investors better understand our core operating performance and enhance comparisons of core operating performance from period to period. Adjusted net income is calculated based on the net income in our financial statements excluding non-cash equity-based compensation charges recorded in accordance with FASB ASC Topic 718, non-cash expense resulting from amortization of acquired intangible assets, non-cash income (loss) reflecting changes in the fair value of embedded currency conversion derivatives resulting from the application of FASB ASC Topic 815 and the resulting income tax (increase) decrease of the above items. Adjusted EBITDA is calculated by adding to operating income, non-cash equity-based compensation charge, depreciation and amortization. 3 The company has excluded intangible assets amortization expense from its non-GAAP net income and EBITDA measurements, primarily because it represents a significant non-cash expense and because the company evaluates its performance excluding intangible assets amortization expense. Amortization of intangible assets is consistent in amount and frequency but is significantly affected by the timing and size of the company’s acquisitions. Investors should note that the use of intangible assets contributed to the Company’s revenues earned during the periods presented and will contribute to the Company’s future period revenues as well. Intangible assets amortization expense will recur in future periods. Management uses these non-GAAP financial measures to assess its operational performance, for financial and operational decision-making, and as a means to evaluate period-to-period comparisons on a consistent basis. Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding the Company’s performance by excluding certain non-cash expenses that are not directly attributable to its core operating results. The non-GAAP measurements are intended only as a supplement to the comparable GAAP measurements and the company compensates for the limitations inherent in the use of non-GAAP measurements by using GAAP measures in conjunction with the non-GAAP measurements. As a result, investors should consider these non-GAAP measurements in addition to, and not in substitution for, or as superior to, measurements of financial performance prepared in accordance with GAAP. The Company expects to continue reporting non-GAAP financial measures, adjusting for the items described above, and the Company expects to continue to incur expenses similar to the non-cash, non-GAAP adjustments described above. Accordingly, the exclusion of these and other similar items in the presentation of non-GAAP financial measures should not be construed as an inference that these costs are unusual, infrequent or non-recurring. Moreover, because not all companies use identical measures and calculations, the presentation of adjusted net income, adjusted net income per share and adjusted EBITDA may not be comparable to other similarly titled measures of other companies. These limitations are compensated for by using adjusted net income and adjusted EBITDA in conjunction with traditional GAAP financial measures. Reconciliations of the non-GAAP measures (adjusted net income and adjusted EBITDA) to the most comparable GAAP measures (net income and operating income respectively), are provided in the schedules attached to this release. Safe Harbor Statement This press release contains forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, including statements regarding (i) guidance for revenue for the third quarter of 2012 and full year 2012 and gross margin for the third quarter of 2012;(ii) our expectations to decrease capital expenditures in 2012, and the corresponding effect on free cash flow;(iii) our planned expectations of our direct sales to North America, Africa and Asia; (iv) our goal of offering superior services to a larger group of customers, including major television networks; (v) our expectation to expand our client base and sell additional services to our existing client base; (vi) our ability to report future successes; and (vii) our intention to distribute dividends in the future and the size of any dividends declared. These forward-looking statements involve known and unknown risks and uncertainties and are based on current expectations, assumptions, estimates and projections about the companies and the industry as of the date of this press release. The company undertakes no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in its expectations, except as may be required by law. Forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially from those contemplated by the forward-looking statements, including the risks indicated in our filings with the Securities and Exchange Commission (SEC). For more details, please refer to our SEC filings and the amendments thereto, including our Annual Report on Form 20-F for the year ended December 31, 2011 and our Current Reports on Form 6-K. 4 About RRsat Global Communications Network Ltd. RRsat Global Communications Network Ltd. (NASDAQ: RRST) provides global, end-to-end, content management and distribution services to the rapidly expanding television and radio broadcasting industries, covering more than 150 countries. Through its RRsat Global Network, composed of satellite and terrestrial fiber optic capacity and the public Internet, RRsat provides high-quality and flexible global distribution services 24/7 to more than 630channels reaching multiplatform operators, Internet TV and direct-to-home viewersworldwideand also offers occasional use services for sports, news and eventswith a fleet of flyaways and over 10 transportable satellite news gathering services (SNG) units. More than 130 television and radio channels use RRsat’s advanced production and playout centers comprising comprehensive media asset management services. Visit the company's website www.rrsat.com Company Contact Information: Itzhak Zion, CFO Tel: + Email:investors@rrsat.com External Investor Relations Contacts: Ehud Helft / Kenny Green Tel: 1 rrsat@ccgisrael.com FINANCIAL TABLES FOLLOW 5 RRsat Global Communications Network Ltd and its Subsidiaries Interim Condensed Consolidated Financial Statements As of June 30 2012 RRsat Global Communications Network Ltd and its subsidiaries Index to the Interim Consolidated Financial Statements as of June 30, 2012 Contents Page Interim Condensed Consolidated Balance Sheets 3 Interim Condensed Consolidated Statements of Operations 5 Interim Condensed Consolidated Statements of Comprehensive Income 7 Interim Condensed Consolidated Statements of Changes in Shareholders' Equity 8 Interim Condensed Consolidated Statements of Cash Flows 11 Interim Notes to the Condensed Consolidated Financial Statements 13 2 RRsat Global Communications Network Ltd and its subsidiaries Interim Condensed Consolidated Balance Sheets In thousands except share data June 30 December 31 Current assets Cash and cash equivalents $ $ Marketable securities Accounts receivable: Trade (net of provision for doubtful accounts of $7,379 and $6,892 as of June 30, 2012 and December 31, 2011, respectively) Other Fair value of embedded currency conversion derivatives Deferred taxes Prepaid expenses Total current assets Fair value of embedded currency conversion derivatives Long-term prepaid expenses Long- term land lease prepaid expenses Assets held for employee severance payments Fixed assets, at cost, less accumulated depreciation and amortization Goodwill Intangible assets,at cost, less accumulated amortization Total assets $ $ 3 RRsat Global Communications Network Ltd and its subsidiaries Interim Condensed Consolidated Balance Sheets (Cont'd) In thousands except share data June 30 December 31 Liabilities and shareholders’ equity Current liabilities Accounts payable: Trade $ $ Other Fair value of embedded currency conversion derivatives Deferred income Total current liabilities Long - term liabilities Deferred income Fair value of embedded currency conversion derivatives Liability in respect of employee severance payments Deferred taxes Total long - term liabilities Total liabilities Commitments, contingent liabilities and liens Shareholders' equity Share capital: Ordinary share NIS 0.01 par value each (20,000,000 shares authorized as of June 30, 2012 and December 31, 2011; 17,346,561 shares issued and fully paid as of June 30, 2012 and December 31, 2011) 40 40 Additional paid in capital Retained earnings Accumulated other comprehensive gain (loss) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these interim consolidated financial statements 4 RRsat Global Communications Network Ltd and its subsidiaries Interim Consolidated Statements of Operations In thousands, except share data Six months ended Three months ended Year ended June 30 June 30 June 30 June 30 December 31 Revenues $ Cost of revenues Gross profit Operating expenses Sales and marketing General and administrative Total operating expenses Operating income Interest and marketable securities income Currency fluctuation and other financing income (expenses) net ) ) 92 ) Changes in fair value of embedded currency conversion derivatives ) Other expenses, net - (1 ) Income before taxes on income Income taxes ) Net income $ The accompanying notes are an integral part of these interim consolidated financial statements 5 RRsat Global Communications Network Ltd and its subsidiaries Interim Consolidated Statements of Operations (cont’d)“ In thousands, except share data Six months ended Three months ended Year ended June 30 June 30 June 30 June 30 December 31 Income per ordinary share Basic income per ordinary share Diluted income per ordinary share Weighted average number of ordinary share used to compute basic earning per ordinary share Weighted average number of Ordinary share used to compute diluted earning per ordinary share The accompanying notes are an integral part of these interim consolidated financial statements 6 RRsat Global Communications Network Ltd and its subsidiaries Interim Condensed Consolidated Statements of Comprehensive Income Six months ended Three months ended Year ended June 30 June 30 June 30 June 30 December 31 Net income $ Other comprehensive income, net of tax: Unrealized changein investment securities, net of tax effect 13 70 ) Reclassification adjustments for losses (profit) of investment securities, net of tax effect - 8 (2
